August 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   RYAN VICTOR MOLNOSKEY, Appellant

NO. 14-14-00585-CR
NO. 14-14-00586-CR                    V.
NO. 14-14-00587-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgments
requiring reversal, but there were errors in the judgments as entered, which are
capable of reformation by this Court. Therefore, the judgments are MODIFIED as
follows:
    In Trial Court Cause No. 66494 (Appeal No. 14-14-00587-CR), the amount
     of attorney’s fees assessed in the judgment adjudicating guilt is reduced
     from $2,850 to zero.
    In Trial Court Cause No. 71937 (Appeal No. 14-14-00585-CR), the amount
     of court costs assessed in the judgment of conviction is reduced from $294
     to $274.
      The Court orders these judgments AFFIRMED as MODIFIED.
     The Court further orders the judgment in Trial Court Cause No. 66495
(Appeal No. 14-14-00586-CR) AFFIRMED without modification.
      We further order this decision certified below for observance.